NOT RECOMMENDED FOR PUBLICATION
                                   File Name: 09a0752n.06

                                           No. 08-2470                                    FILED
                                                                                      Nov 24, 2009
                              UNITED STATES COURT OF APPEALS                     LEONARD GREEN, Clerk
                                   FOR THE SIXTH CIRCUIT

IRENE ENGLE,                                   )
                                               )
       Plaintiff-Appellant,                    )   ON APPEAL FROM THE UNITED
                                               )   STATES DISTRICT COURT FOR THE
v.                                             )   EASTERN DISTRICT OF MICHIGAN
                                               )
ISMAEL AHMED et al.,                           )   OPINION
                                               )
       Defendants-Appellees.                   )
                                               )


       Before: BATCHELDER, Chief Judge; SILER and GILMAN, Circuit Judges.

       RONALD LEE GILMAN, Circuit Judge. Irene Engle’s parental rights to her six children

were terminated in November 2006 by Michigan’s Oakland County Circuit Court after she failed to

prevent her then-husband from sexually abusing their female children over a period of many years.

(Compl. ¶¶ 5, 18) The Michigan Supreme Court ultimately affirmed the termination.

       Engle then filed a lawsuit in the United States District Court for the Eastern District of

Michigan against Oakland County, the Oakland County Circuit Court, and Ismael Ahmed in his

official capacity as the Director of the Michigan Department of Human Services (the Defendants).

(Compl. ¶¶ 7-9) She sought injunctive and declaratory relief holding that (1) the statute under which

her rights were terminated is unconstitutional as applied to her by the state court, (2) the orders

terminating her parental rights are null and void, and (3) she remains the lawful parent of her six

children. (Compl. at 11)
No. 08-2470
Engle v. Ahmed et al.

        Engle’s complaint cited Title 42, Section 1983, of the United States Code, the Americans

with Disabilities Act (42 U.S.C. § 12132), and the Rehabilitation Act (29 U.S.C. § 794) as the bases

for her suit. (Compl. ¶ 37) Specifically, she argued that Michigan’s statute that authorizes the

termination of parental rights is unconstitutionally vague, and that the Defendants failed to

accommodate her disability during the termination process. (Compl. ¶¶ 27, 32)

        All three Defendants subsequently filed motions to dismiss, arguing that Engle’s suit is

barred by the Rooker-Feldman doctrine, which prevents federal courts from hearing “cases brought

by state-court losers complaining of injuries caused by state-court judgments . . . and inviting district

court review and rejection of those judgments.” See Exxon Mobil Corp. v. Saudi Basic Indus. Corp.,

544 U.S. 280, 284 (2005). The district court granted the motions to dismiss, holding that it did not

have subject matter jurisdiction over Engle’s lawsuit because she was seeking to remedy “a past

injury, the source of which is the state court’s Opinion and Order.” (D. Ct. Op. at 8) (emphasis in

original). Engle has timely appealed.

        Having carefully considered the record on appeal, the briefs of the parties, and the applicable

law, we are satisfied that the district court reached the correct decision in this case. Because the

reasoning that supports judgment for the Defendants has been clearly articulated by the district court,

the issuance of a detailed written opinion by this court would be unduly duplicative. We would add

only that even if Rooker-Feldman does not strip us of jurisdiction to hear Engle’s challenge to the

constitutionality of the Michigan statute, claim preclusion does. Engle could have raised her

constitutional claim in her state court proceedings, and the record contains no evidence that she did

so. Under the doctrine of claim preclusion, Engle cannot raise now an issue that she previously “had

                                                   2
No. 08-2470
Engle v. Ahmed et al.

a full and fair opportunity to litigate” in the state court action. Taylor v. Sturgell, 128 S. Ct. 2161,

2171 (2008) (citation and internal quotation marks omitted). Michigan law recognizes that res

judicata or claim preclusion principles bar claims that could have been, but were not, brought in a

prior action. See Hackley v. Hackley, 395 N.W.2d 906, 907 (Mich. 1986) (“In Michigan, the

doctrine of res judicata applies . . . to every point which properly belonged to the subject of litigation,

and which the parties, exercising reasonable diligence, might have brought forward at the time.”)

(citation and internal quotation marks omitted).

        The judgment rendered by The Honorable Bernard A. Friedman, United States District Judge

for the Eastern District of Michigan, is therefore AFFIRMED on the basis of the reasoning detailed

in his Opinion and Order dated September 10, 2008.




                                                    3